Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Devon L. Alexander appeals the district court’s orders denying his motion to dismiss his indictment and motion to reconsider. The district court also considered Alexander’s motion as one for a new trial under Fed.R.Crim.P. 38. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Alexander, No. 4:06-cr-00118-WDK-TEM-1 (E.D.Va. June 23, 2010 & July 13, 2010). We deny Alexander’s motion to compel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.